Citation Nr: 1430998	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-21 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for sleep apnea, and if so, whether the reopened claim should be granted


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty from March 1985 to March 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The issue of entitlement to an increased rating for service-connected allergic rhinitis was raised by the Veteran in an August 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A December 2006 rating decision denied the claim of entitlement to service connection for sleep apnea, to include on a direct and secondary basis; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea. 



CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for sleep apnea on a direct basis in April 2005.  A decision dated in December 2006 also denied the claim, this time on a direct basis as well as on a secondary basis.  The Veteran was notified of the denial by a letter dated in January 2007.  He did not appeal the denial or submit any additional pertinent evidence within the appeal period.  The Veteran again raised a claim for service connection for sleep apnea in November 2009 and, in July 2010, the RO issued the rating decision under appeal and declined to reopen the claim as no new and material evidence had been presented.

Although the RO originally denied the claim on the basis that the Veteran did not have a sleep apnea diagnosis, the basis of the December 2006 denial was that the Veteran's sleep apnea was neither incurred in service, nor was it caused or aggravated by service-connected disability.  In particular, the RO found that sleep apnea was not related to the service-connected condition of vocal cord dysfunction with severe snoring.  

The evidence of record in December 2006 consisted of the Veteran's statements, service treatment records (STRs), VA outpatient records dated through August 2006, and a June 2006 VA general medical examination report.  

The evidence received after the expiration of the appeal period includes statements from both the Veteran and his representative, 2009 private sleep center studies, 2010 and 2012 VA examination reports, VA outpatient records dated though 2010, as well as a September 2011 Veteran statement with several pages of relevant 2011 VA treatment records.  In a June 2011 VA clinical note, a VA staff physician reported that the Veteran has a CPAP machine, but that he is unable to use it due to his rhinorrhea, secondary to allergic rhinitis and vasomotor rhinitis.  Another page of clinical notes submitted by the Veteran shows that a physician ordered a large full face Quattro to wear with the CPAP, as the nasal mask was not working due to bad allergies.  The Board observes that the Veteran is service connected for allergic rhinitis and sinusitis.

The Board finds that the 2011 VA clinical notes submitted by the Veteran are new and material, as these records relate to a previously unestablished element of entitlement to service connection for sleep apnea - namely the records support the contention that the Veteran's current sleep is potentially aggravated by his service-connected allergic rhinitis and sinusitis.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for sleep apnea.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for sleep apnea is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's underlying claim of entitlement to service connection for sleep apnea is decided on the merits.  As noted in the decision above, in September 2011, the Veteran submitted several copies of 2011 VA outpatient records suggesting that the Veteran's treatment for sleep apnea was adversely impacted by his service-connected allergic rhinitis and sinusitis.

In February 2012, the RO obtained an opinion from a VA physician regarding this claim.  The examiner reported that there was no complaint of allergic rhinitis since 2005 and there is no complaint of allergic issues since the initialization of the CPAP.  An April 2012 addendum report notes the opinion that the sleep apnea is less likely as not aggravated by the allergic rhinitis beyond the natural progression of the disease.  The basis for this opinion was that there was no documentation in the literature to mention that vasomotor rhinitis aggravates sleep apnea.  

As noted above, 2011 VA clinical notes, completed prior to the 2012 VA examination, show that the Veteran's CPAP usage was interfered with due to his "bad allergies."  Moreover, a May 2014 VA examination report related to the allergic rhinitis and sinusitis shows that the Veteran clearly has current allergy and sinus symptoms and that he was on antibiotics five times in the prior year for sinus infection.  Thus, the VA examiner's opinion, which relied upon the notion that the Veteran did not have current complaints related to allergies, is not based upon a complete review of the relevant evidence of record, thereby rendering the rationale inadequate.  The VA examiner essentially provided a negative nexus opinion related to the secondary causation question without a rationale based upon a complete review of the record.  For this reason, the Board finds both the February 2012 VA examination report and April 2012 addendum to be inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  For these reasons, the Board finds that a remand is necessary in order to afford the Veteran new VA examination to determine if his sleep apnea is related to his active service or service-connected allergic rhinitis and sinusitis.

Finally, the originating agency should undertake appropriate development to obtain any outstanding treatment records related to the Veteran's sleep apnea and allergic rhinitis and sinusitis.  The record presently includes records from the William Beaumont Army Medical Center dated through June 8, 2010, but nothing in the more than four years since.  38 C.F.R. § 3.159(c) (2) (2013).


Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertaining treatment of the Veteran's sleep apnea and allergic rhinitis and sinusitis, to include records from June 8, 2010, to the present, from the William Beaumont Army Medical Center.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's sleep apnea.  The claims file and any pertinent evidence in Virtual VA that is not included in the claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's sleep apnea is etiologically related to his active service, or was caused or permanently worsened by the service-connected allergic rhinitis and sinusitis.  The examiner must consider all relevant evidence of record, to include the various June 2011 VA treatment records noting that the Veteran's CPAP machine difficulty due to allergy problems.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the claim of entitlement to service connection for sleep apnea.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


